IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                          )
                                            )
            Plaintiff,                      )
       v.                                   )     Cr. ID. No. 9902004516
                                            )
KLEON T. PULLER,                            )     IN99-04-0580R1
                                            )     IN99-04-0581R1
              Defendant.                    )     IN99-04-0582R1
                                            )


                            Submitted: July 11, 2014
                            Decided: August 21, 2014

 Upon Commissioner’s Report and Recommendation that Defendant’s Motion for
  Postconviction Relief Recommend Denial and Conflict Counsel’s Motion to
                          Withdraw Denied as Moot

                                   ADOPTED

                                    ORDER

      This 21th day of August, 2014, the Court has considered the

Commissioner’s Report and Recommendation.

      On January 5, 2012, Defendant Kleon T. Puller filed a pro se motion for

postconviction relief. This motion, and the subsequent motions, were referred to a

Superior Court Commissioner in accordance with 10 Del. C. § 512(b) and Superior

Court Criminal Rule 62 for proposed findings of fact and conclusions of law.




                                        1
         Almost immediately after filing the motion for postconviction relief,

Defendant filed a motion to stay the proceedings, which was granted on January

31, 2012. Defendant filed a motion to amend, which was granted on August 9,

2012, the same day the Stay was lifted. Assistant Public Defender Robert M Goff,

Jr., Esquire, filed an affidavit of trial counsel on September 19, 2012, in response

to the claims of Ineffective Assistance of Counsel. The State filed its response on

October 26, 2012. Defendant was granted an enlargement of time to file his reply

brief.     On May 5, 2013, Defendant filed another Motion to Stay and for

Appointment of Counsel. The Motion to Appoint Counsel was granted on July 11,

2013 and the briefing schedule was vacated.         Subsequently, Defendant was

assigned counsel.       On October 1, 2013, assigned counsel filed a Motion to

Withdraw as Postconviction Counsel pursuant to Superior Court Criminal Rule

61(e)(2).     The Court notes the lengthy procedural history and finds that the

Commissioner’s actions are not an abuse of discretion.

         The Commissioner issued the Report and Recommendation on July 8, 2014.

The Commissioner recommended that Defendant’s Motion for Postconviction

Relief be denied, and that Counsel’s Motion to Withdraw should be denied as

moot. “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.” 1

1
    Super. Ct. Crim. R. 62(a)(5)(ii).

                                         2
Defendant filed objections to the Commissioner’s Report and Recommendation on

July 10, 2014. Upon review, the Court finds Defendant’s objections to be without

merit.

         The Court holds that the Commissioner’s Report and Recommendation

dated July 8, 2014, should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.2

         THEREFORE, the Court hereby accepts the Commissioner’s Report and

Recommendation in its entirety.

         IT IS SO ORDERED.




                                        /s/__Mary M. Johnston____     ____
                                        The Honorable Mary M. Johnston




2
    Super. Ct. Crim. R. 62(a)(4)(iv).

                                          3